Detailed Action
1. This Office Action is submitted in response to the Application filed 10-25-2019, wherein claims 1-10 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  F8aAoQ9
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

2. Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kaga, USPN 7,005,651. 
 Regarding claim 1, Kaga discloses ion beam system 1 (note Figure 1) includeing; liquid metal ion source 2-1 that emits ion beam 7, an extractor electrode 2-2, a heater 6-4, a reservoir 2-12 (a metal storage) and an emitter 2-11, shown below in Figure 2, where insulator base 2-15 holds terminals 2-14 

    PNG
    media_image1.png
    481
    545
    media_image1.png
    Greyscale


	Kaga also teaches at Col. 1, line 21-25 that the ion emission quantity (emission current) extracted can be controlled by the voltage applied between the liquid metal ion source and the extractor electrode, which one of ordinary skill in the art would expect to obviously include the difference that the voltage changes based on a distance between the emitter and the extractor, since the claimed voltage difference between the emitter and the extractor is governed by the laws of physics.
	Regarding claim 2, Kaga teaches the claimed ion beam generating device that includes all the limitations of claim 2, as described above regarding claim 1, where Kaga also discloses that reservoir (storage) 2-12 has the cylindrical shape shown in Figure 2 above, and is formed of tungsten (W). See Col. 5, line 60-63.
Kaga fails to explicitly disclose the claimed diameter range (between 200 micron and 500 micron) of the emitter and the reservoir (storage); however, it would have been obvious to one of ordinary skill that since the dimensions of the liquid metal ion source 2-1 of Kaga are typically between 800 microns and 3000 microns (see Col. 2, line 51-67) that it would have been an obvious modification for Kaga to use the claimed diameter range, as determined by the size of the liquid metal ion source required for the particular application the liquid metal ion source is being designed for. 
	Regarding claim 3, Kaga teaches the claimed ion beam generating device, as described above regarding claims 1 and 2, where Kaga also discloses using a liquid metal ion source having a distance of 0.8 mm or 800 microns between the emitter and the extractor. See Col. 2, line 51-67. 
 	Regarding claim 4, Kaga teaches the claimed ion beam generating device that, includes a liquid metal ion source with a reservoir 2-12 (a metal storage), as described above regarding claims 1-3, where Kaga fails to disclose flushing the reservoir; however Kaga teaches that melted Ga may be diffused out of the reservoir through a vertical groove in the emitter, which one of ordinary skill in the art would recognize as being equivalent to the claimed flushing. See Col. 6, line 18-30.

Regarding claim 5, Kaga teaches the claimed ion beam generating device that, includes a liquid metal ion source with an emitter 2-11, as described above regarding claims 1-4, where Kaga also discloses applying a voltage between the emitter and the extractor electrode of 7 kV at Col. 3, line 10-19.
Regarding claims 6 and 7, Kaga teaches the claimed ion beam generating device that, includes a liquid metal ion source with reservoir 2-12 in which gallium (Ga) is stored, as described above regarding claims 1-5, where Kaga also discloses using metal alloys at  Col. 1, line 58-67, and further teaches that the melting point of Ga is 30 οC at Col. 6, line 45-60, and due to the low melting point ofGa, one of ordinary skill in the art would expect gallium alloys to obviously have a melting point of 500°C or less.
Regarding claims 8-10, Kaga teaches the claimed ion beam generating device that is used to perform all the steps of these method claims, as described above regarding claims 1-7.
Conclusion	
Any inquiry concerning this communication or earlier communications should be directed to Phillip Johnston whose telephone number is (571) 272-2475. The examiner can normally be reached on Monday-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll free).
PJ    November 10, 2021
/Phillip A Johnston/
Primary Examiner, Art Unit 2881